MEMORANDUM **
Valeriano V. Deocariza, and his wife and daughter, natives and citizens of the Phil-lippines, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
Because the Department of Homeland Security had the sole authority to reinstate the Deocarizas’ voluntary departure period, the BIA did not abuse its discretion in denying their motion to reconsider. See 8 C.F.R. § 1240.57. We lack jurisdiction to consider the Deocarizas’ contention that the BIA should have treated their motion to reopen as a motion to reissue its August 16, 2000, decision because they did not exhaust this claim before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
The Deocarizas do not challenge the BIA’s determination that their motion to reconsider failed to identify any error of law or fact in the BIA’s March 21, 2005, order denying their motion to reopen. See *612Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised an argued in the opening brief are waived).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.